Case 2:20-cr-00015-Z-BR Document 1488 Filed 03/23/21 Page1of3 PagelD 5583

 

 

 

US. DISTRICT COURT 4
IN THE UNITED STATES DISTRICT COURTYORM HRS a MD OL TENAS
FOR THE NORTHERN DISTRICT OF TEXAS =
AMARILLO DIVISION MAR 2 3 2021
CLERK. 1.8. DISTRIC
UNITED STATES OF AMERICA § By | a
§ : f Depa
Plaintiff, §
§
v. § 2:20-CR-15-Z-BR-(6)
§
RICKY DALE LEAVITT §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On March 5, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Ricky Dale Leavitt filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Ricky Dale Leavitt was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Ricky Dale Leavitt; and ADJUDGES Defendant Ricky Dale Leavitt guilty of Count Eight of the First
Superseding Indictment in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii). Sentence will
be imposed in accordance with the Court’s sentencing scheduling order. The Court now refers the
issue of mandatory detention pending sentencing to the Honorable Magistrate Judge Gordon R.

Bryant.

 
* Case 2:20-cr-00015-Z-BR Document 1488 Filed 03/23/21 Page 2of3 PagelD 5584

BACKGROUND

The First Superseding Indictment in this case charges thirty-four Defendants with a total of
forty-three counts. ECF No. 948. On March 5, 2021, Defendant Leavitt pleaded guilty to Count Eight
of that Superseding Indictment, which charges a violation of 21 U.S.C. §§ 841(a)(1) and
841(b)(1)(B)(viii), that is Distribution and Possession with Intent to Distribute 50 Grams or More of
Methamphetamine. ECF No. 1403. The Honorable Magistrate Judge D. Gordon Bryant recommended
that the plea be accepted. ECF No. 1414. Having accepted Magistrate Judge Bryant’s
recommendation, Leavitt has now been adjudged guilty of the offense Distribution and Possession
with Intent to Distribute 50 Grams or More of Methamphetamine.

ANALYSIS

Title 18 United States Code, Section 3143(a)(2) mandates detention after a guilty plea if the
offense of conviction is among those listed in 18 U.S.C. § 3142(f)(1)(A)-(C). Section 3142((1)(C)
requires detention for a defendant adjudged guilty of an offense for which a maximum term of
imprisonment of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C. § 801,
et seq.), the Controlled Substances Import and Export Act (21 U.S.C. § 951, et seq.), or chapter 705
of title 46. -

The offense here, a violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(B)(viii), carries a
maximum term of imprisonment of 40 years. Thus, the offense subjects Defendant Leavitt to
mandatory detention under Section 3143(a)(2). See United States v. Wright, No. 3:16-CR-373-M (30),
2018 WL 1899289, at *6 (N.D. Tex. Apr. 19, 2018).

Section 3143(a)(2) details two exceptions to mandatory detention for defendants awaiting
imposition or execution of a sentence. The defendant must be detained unless “(A)(i) the judicial
officer finds there is a substantial likelihood that a motion for acquittal or new trial will be granted; or

(ii) an attorney for the Government has recommended that no sentence of imprisonment be imposed
« * Case 2:20-cr-00015-Z-BR Document 1488 Filed 03/23/21 Page 3of3 PagelD 5585

on the person; and (B) the judicial officer finds by clear and convincing evidence that the person is
not likely to flee or pose a danger to any other person or the community.” Jd. Additionally, a person
otherwise “subject to detention under Section 3143(a)(2), and who meets the conditions of release set
forth in Section 3143(a)(1) or (b)(1), may be ordered released, under appropriate conditions, by the
judicial officer, if it is clearly shown that there are exceptional reasons why such person’s detention
would not be appropriate.” 18 U.S.C. § 3145(c).

CONCLUSION

Having found Defendant Leavitt’s offense is subject to mandatory detention under 18 U.S.C.
§ 3143(a)(2), the Court refers this matter to the Honorable Magistrate Judge Gordon R. Bryant to
determine whether Section 3143(a)(2)’s or Section 3145(c)’s exceptions are satisfied.

SO ORDERED,

March ZF, 2021.

 

MAATHEW J. KACSMARYK
ITED STATES DISTRICT JUDGE

 
